PER CURIAM.
A writ of habeas corpus having been issued, this matter comes on to be heard on the petition for the writ and the return of the respondent. The uncontroverted facts of the return reveal that petitioner is now legally in custody under a valid commitment issued out of a court of competent jurisdiction. Any rights of the petitioner which might arise by virtue of the allegations of the petition are therefore asserted prematurely. On authority of Hitson v. Mayo, Fla.1955, 82 So.2d 591, the writ is discharged and the petitioner is remanded to the custody of the respondent.
TERRELL, C. J., and THOMAS, ROBERTS, DREW and THORNAL, JJ., concur.